UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6791


ADRIN KENTRAL ROME,

                    Plaintiff - Appellant,

             v.

JIM O'SULLIVAN, Sheriff of Chesapeake Jail; NURSE CORDOVA, Nurse of
Chesapeake City Jail; NURSE MARTINEZ, Nurse for Chesapeake Jail; OFFICER
CIPCIC, c.o/ Deputy; JOHN DOE, c.o/Deputy; NURSE MOSS, Nurse,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00389-CMH-IDD)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrin Kentral Rome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrin Kentral Rome appeals the district court’s order dismissing his amended

42 U.S.C. § 1983 (2012) civil rights action under 28 U.S.C. § 1915A(b)(1) (2012) for

failure to state a claim. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Rome’s informal brief does not

challenge the basis for the district court’s disposition, Rome has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We deny Rome’s

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          2